          Case 8:21-cv-01236-SDM-AAS Document 1-1 Filed 05/21/21 Page 1 of 6 PageID 18
Filing # 125408096  E-Filed 04/22/2021 11:18:05 AM


                    IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL DISTRICT
                            IN AND FOR PINELLAS COUNTY, FLORIDA
                                        CIVIL DIVISION


        CATOURA EAST,                                          Case No.: 21-001404-CI

               Plaintiff,
        -vs-

        WATERMARK SERVICES IV, LLC.,

              Defendant.
        ___________________________/

                                          AMENDED COMPLAINT

               COMES NOW, the Plaintiff, CATOURA EAST (hereinafter “Plaintiff”), by and through
        the undersigned counsel, hereby sues the Defendants, WATERMARK SERVICES IV, LLC.,
        (hereinafter “Defendants”) pursuant to Florida Statutes Section 448.102.

                                 PARTIES, JURISDICTION, AND VENUE

               1.      This is an action for damages that exceed THIRTY-SEVEN THOUSAND FIVE

        HUNDRED FORTY DOLLARS ($37,540.00), exclusive of interest, costs, and attorneys’ fees.

               2.      At all times material to this action, Defendant was an incorporated business entity

        licensed to do business in Pinellas County, Florida.

               3.      Defendant is a retirement community management provider that owns and operates

        retirement communities in Florida as well as other states.

               4.      Defendant accepted a job application from Plaintiff, interviewed Plaintiff, hired

        Plaintiff as an associate executive director of human resources.

               5.      Plaintiff was employed by Defendant and worked for Defendant in Defendant’s St.

        Petersburg, Florida location.

               6.      Defendant was Plaintiff’s employer during all times relevant to this action.


                                                        1
Case 8:21-cv-01236-SDM-AAS Document 1-1 Filed 05/21/21 Page 2 of 6 PageID 19




       7.      At all times material to this action, Defendant was a for-profit corporation

conducting business within Pinellas County, Florida.

       8.      Venue and jurisdiction in Pinellas County, Florida are appropriate because Plaintiff

performed work and services for Defendant in Pinellas County, Florida and Defendant availed

themselves of the benefits and privileges of Pinellas County, Florida.

       9.      Plaintiff has retained Lee Law, PLLC to represent her interests in this action.

       10.     Plaintiff has completed all required prerequisites before the filing of this action.

                                  GENERAL ALLEGATIONS

       11.     Defendant hired Plaintiff was hired by the Defendant as the associate executive

director of human resources in August 2006.

       12.     Defendant is an independent living, assisted living, and memory care facility

providing services in Pinellas County, Florida.

       13.     Defendant employs more than 10 employees.

       14.     Defendant hired Plaintiff to perform services as a human-resources professional.

       15.     As part of Plaintiff’s employment, Plaintiff was charged with investigating

violations of laws, rules, and regulations occurring in Defendant’s workplace.

       16.     During Plaintiff’s employment          and while performing job duties and

responsibilities, Plaintiff uncovered and observed serious violations of laws, rules, and regulations

committed by Defendant’s manager employed by, and performing services for, Defendant.

       17.     Indeed, Plaintiff uncovered gender and racial discrimination committed by one of

Defendant’s employees.

       18.     Specifically, Plaintiff complained about, objected to, and reported Plaintiff’s

Managing Director, Suzanne Burtzlaff, for stating that she would not hire transgender people.



                                                  2
Case 8:21-cv-01236-SDM-AAS Document 1-1 Filed 05/21/21 Page 3 of 6 PageID 20




       19.     Plaintiff also complained about, objected to, and reported pay discrimination where

Black employees were being paid less than White employees in the same position.

       20.     Plaintiff made complaints regarding gender and racial discrimination to Defendant

Regional Human Resource Director on or about June 2020.

       21.     Specifically, Plaintiff reported Ms. Burtzlaff for saying “I would not hire

transgender individuals”.

       22.     In response to Plaintiff’s complaints, Defendant investigated the statements made

by Ms. Burtzlaff from June 2020 until September 2020, and the Defendant’s Regional Human

Resource Director substantiated Plaintiff’s allegations regarding discrimination towards

transgender individuals and black employees.

       23.     Despite Plaintiff’s complaints regarding gender and racial discrimination,

Defendant failed, neglected, and refused to investigate the Plaintiff’s complaints.

       24.     Plaintiff’s complaints to Defendant were made in writing.

       25.     Plaintiff also informed Defendant that she was going to notify other governmental

agencies of Defendant’s racial and gender discrimination.

       26.     Defendant became upset and frustrated with Plaintiff because she threatened to

disclose Defendant’s illegal activity to an appropriate governmental agency.

       27.     Plaintiff was an employee in good standing from the time of her hire until she

objected to and complained about - in writing -Defendant’s illegal practice of refusing to hire

transgender persons and give equal pay to black and white employees in the same position.

       28.     Plaintiff had not received any write ups or other forms of discipline from Defendant

prior to informing Defendant that she was going to report the racial and gender discrimination to

the EEOC.



                                                 3
Case 8:21-cv-01236-SDM-AAS Document 1-1 Filed 05/21/21 Page 4 of 6 PageID 21




       29.     After Plaintiff informed Defendant’s Regional Human Resources Director of Ms.

Burtzlaff’s racial and gender discrimination, Defendant’s Regional Human Resources Director

took prompt retaliatory action against Plaintiff to punish Plaintiff for objecting to and complaining

about gender and racial discrimination.

       30.     Defendant terminated Plaintiff without cause and with extreme prejudice on or

about September 30, 2020.

       31.     Defendant’s termination of Plaintiff’s employment approximately two weeks after

Defendant concluded their investigation into Plaintiff’s complaints.

       32.     Indeed, Defendant’s sudden termination of Plaintiff’s employment was unexpected

and without just or legal cause.

       33.     Defendant terminated Plaintiff ‘s employment because Plaintiff complained about

racial and gender discrimination in management.

       34.     Defendant strategically waited until the investigation was over in order to terminate

Plaintiff’s employment in retaliation for complaining about gender and race discrimination.

       35.     Defendant terminated Plaintiff because Plaintiff refused and objected to

Defendant’s illegal practice of not paying black employees equal to white employees and not

hiring transgender individuals.

       36.     Fla. Stat. § 448.102 is known as Florida’s Private Whistleblower Act and prohibits

an employer from taking retaliatory actions against employees because the employee objected to

an activity, policy, or practice of the employer which is a violation of a law, rule, or regulation.

       37.     Chapter 760 of the Florida Statutes is known as Florida’s Civil Rights Act and

prohibits discrimination by employers against employees based on a race and gender.




                                                  4
Case 8:21-cv-01236-SDM-AAS Document 1-1 Filed 05/21/21 Page 5 of 6 PageID 22




         38.      Defendant, by and through Plaintiff’s Managing Director and Regional Human

Resource Director, violated Florida’s Civil Rights Act when it intentionally discriminated against

employees based on race and gender.

         39.      Specifically, Plaintiff’s manager stated, “I will not hire transgender people!”

         40.      The statement made by Plaintiff’s Managing Director is direct evidence of gender

discrimination. Defendant possesses archaic views of gender roles and refused to hired individuals

who did not meet Defendant’s expectation of traditional gender norms.

         41.      Additionally, Defendant discriminated against Black employees by paying them

less than White employees for performing the same job roles.

         42.      Defendant’s termination of Plaintiff’s employment immediately after Plaintiff

complained about racial and gender discrimination in management, is in direct violation Fla. Stat.

§ 448.102(3).

         43.      Plaintiff was damaged as a result of Defendants’ retaliatory actions.

                            COUNT I. RETALIATION IN VIOLATION
                              OF FLORIDA STATUTE § 448.102.

         44.      The allegations of paragraphs 1 through 43 as set forth above are re-alleged in full

and incorporated herein by reference.

   45.         Plaintiff was employed by Defendant as a human-resources professional.

   46.         During Plaintiff’s employment with Defendant, Plaintiff discovered that Defendant

               was discriminating against employees based on race and gender.

   47.         Chapter 760 of the Florida Statutes prohibits discrimination based on gender and race.

   48.         Plaintiff complained and objected to Defendant’s policy and practices of illegal gender

               and race discrimination.




                                                    5
Case 8:21-cv-01236-SDM-AAS Document 1-1 Filed 05/21/21 Page 6 of 6 PageID 23




   49.     Plaintiff’s complaints and objections to Defendant’s illegal policies and practices were

           protected activities.

   50.     Defendant terminated Plaintiff’s employment after she complained about Defendant’s

           gender and racial discrimination.

   51.     Defendant’s termination of Plaintiff’s employment was an adverse action.

   52.     Defendant terminated Plaintiff’s employment because Plaintiff objected to Defendant’s

           gender and racial discrimination.

   53.     But for Plaintiff complaining about and objecting to gender and racial discrimination

           in the workplace, Defendant would not have terminated Plaintiff’s employment.

                                   DEMAND FOR JURY TRIAL

WHEREFORE, the Plaintiff, Catoura East, requests an award of damages against Defendant
including back pay, front pay, compensatory damages, punitive damages, attorney’s fees, court
costs, and interest, as provided for in Fla. Stat. § 448.102, as well as other such relief this Court
deems proper.

RESPECTFULLY submitted this 22nd day of April 2021.

                                                      /S/ Kyle J. Lee
                                                      Kyle J. Lee, Esq.
                                                      FLBN: 105321
                                                      LEE LAW, PLLC
                                                      1971 West Lumsden Road, Suite 303
                                                      Brandon, Florida 33511
                                                      Telephone: (813) 343‐2813
                                                      Facsimile: (813) 343‐2813
                                                      Kyle@KyleLeeLaw.com




                                                 6
